Citation Nr: 0017748	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-06 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability evaluation for a 
fungal infection of the hands and the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active service from March 1952 to February 
1954.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
North Little Rock, Arkansas Regional Office (RO) which denied 
an increased disability evaluation for the veteran's 
service-connected fungal infection of the hands and the feet.  
In August 1999, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  The 
veteran has been represented throughout this appeal by the 
Veterans of Foreign Wars of the United States.  


REMAND

The veteran asserts that the record supports assignment of a 
compensable evaluation for his service-connected fungal 
infection of the hands and the feet.  In reviewing the report 
of a September 1998 VA examination for compensation purposes, 
the Board observes that the examiner indicated that the 
veteran's claims file was not available for review.  On 
examination, the veteran exhibited tender, slightly atrophic, 
dry, erythematous, shiny, and "quite tight" skin on his 
palms and soles.  The VA examiner opined that the veteran's 
current skin symptomatology might reflect "a neurological 
problem rather than a dermatological problem."  The 
physician recommended that the veteran be afforded a VA 
neurological evaluation to ascertain the nature of his skin 
complaints.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that examinations for compensation purposes 
conducted without contemporaneous review of the veteran's 
claims file are deficient for rating purposes.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Court held that 
the VA's failure to conduct further evaluations and studies 
as recommended by the VA's own examiner constitutes a breach 
of its statutory duty to assist the veteran as provided for 
by the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  Accordingly, 
this case is REMANDED for the following action:
1.  The RO should schedule the veteran 
for a VA examination that is sufficiently 
broad to accurately determine the current 
nature and severity of his fungal 
infection of the hands and the feet.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiners should advance an opinion as to 
whether the veteran's current skin 
symptomatology is dermatologic or 
neurologic in nature.  The examiner or 
examiners should expressly state whether 
the veteran's fungal infection is 
symptomatic.  The claims file, including 
a copy of this REMAND, should be made 
available to the examiner or examiners.  
The examination report should reflect 
that such a review was conducted.  

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his claim for 
increased compensation will be denied.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for his fungal 
infection of the hands and the feet.  
The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


